Citation Nr: 1526450	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  12-22 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, claimed as depression.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diarrhea and blood in stool.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression not otherwise specified (NOS).

4.  Entitlement to service connection for a gastrointestinal disorder (formerly claimed as diarrhea and blood in stool), to include as due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION


The Veteran served on active duty from June 1986 to September 1991.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2013, the Veteran testified at a hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is of record.

The Veteran initially filed a claim to establish service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the evidence of record.  Id. at 5.  In light of Clemons and the diagnoses of record, the Board has expanded the claim to include all acquired psychiatric disabilities, and the issue has been recharacterized as stated on the title page.  





FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for depression was last denied in a September 1998 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the final September 1998 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for depression.

3.  The Veteran's claims for entitlement to service connection for diarrhea and blood in stool were last denied in a September 1998 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

4.  Evidence received since the September 1998 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for diarrhea and blood in stool.

5.  The Veteran's PTSD stressor is related to his fear of hostile military activity during his service in the Persian Gulf; it is consistent with the places, types, and circumstances of the Veteran's service; and a VA psychiatrist has confirmed that the stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related, at least in part, to that stressor.

6.  It is at least as likely as not that the Veteran's depression is related to active service.

7.  The Veteran served on active duty in the Southwest Asia theater of operations during the Persian Gulf War and has presented credible complaints of ongoing gastrointestinal symptoms, which first manifested during his service in Southwest Asia.


CONCLUSIONS OF LAW

1.  The September 1998 rating decision that denied service connection for depression is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence received since the final September 1998 rating decision is new and material; the criteria to reopen the claim for service connection for depression have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.385 (2014).

3.  The September 1998 rating decision that denied service connection for diarrhea and blood in stool is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

4.  Evidence received since the final September 1998 rating decision is new and material; the criteria to reopen the claim for service connection for diarrhea and blood in stool have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.385 (2014).

5.  Affording the Veteran the benefit of the doubt, the criteria for service connection for an acquired psychiatric disorder, to include PTSD and depression, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

6.  The criteria for service connection for an undiagnosed illness, manifested by diarrhea, bloody stool, and constipation, have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Given the favorable disposition of the actions here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The Court held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the Veteran has presented new and material evidence under 38 C.F.R. § 3.156(a) (2014) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  

In July 1997, the Veteran filed a claim to establish service connection for Gulf War Syndrome, to include diarrhea, bloody stools, memory loss, problems sleeping, and fatigue.  A September 1998 rating decision denied entitlement to service connection for, inter alia, diarrhea, bloody stools, memory loss, problems sleeping, fatigue, and depression on the basis that these conditions were not chronic.  Although the Veteran was notified of this rating decision and his appellate rights, he did not perfect an appeal.  Additionally, new and material evidence in support of the claim was not received within the appeal period.  As such, the September 1998 rating decision became final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In October 2007, the Veteran filed a claim for PTSD and a gastrointestinal disorder.  The AOJ recharacterized the Veteran's latter claim as a petition to reopen his previously disallowed claims for diarrhea and blood in stool.  A December 2008 rating decision implicitly reopened the Veteran's claim for diarrhea and blood in stool, recharacterized it as a claim for a gastrointestinal disorder, and denied it on the merits.  The AOJ did not address whether new and material evidence had been received to reopen the previously disallowed claim for depression.  As the Board has recharacterized the Veteran's claim for PTSD as a claim for an acquired psychiatric disorder, to include depression, the Board will also address whether new and material evidence has been received to reopen the previously disallowed claim for depression.   

Although the AOJ reopened the claims for diarrhea and blood in stool, the Board is required to address the issue of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, the adjudication of the claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is not binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

Evidence received since the last final September 1998 rating decision includes VA treatment records, April 2012 Gulf War examination report, a May 2012 PTSD examination report, and testimony from the Veteran and his wife.  All the evidence is new, in that it was not previously of record at the time of the September 1998 rating decision.  Furthermore, with regard to the Veteran's claim for diarrhea and blood in stool, the evidence is material because it addresses the Veteran's ongoing gastrointestinal symptoms.  As this evidence goes to the previously unestablished elements for service connection, a current disability, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  With regard to the Veteran's previously disallowed claim for depression, the May 2012 PTSD examination diagnosed the Veteran with depression and indicated that it was related to service.  

As the evidence goes to previously unestablished elements, a current disability and a nexus to service, the Veteran's claims of entitlement to service connection for diarrhea, blood in stool, and depression are reopened.




Acquired Psychiatric Disorder

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

The Board notes that eligibility for a PTSD service connection award requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2014); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).  
Section 3.304(f)(3) states if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of section 3.304(f)(3), "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Veteran claims that his PTSD related to his period of active service, to include his fear of hostile military or terrorist activity.  

VA treatment records and VA examination reports indicate that the Veteran was diagnosed with depression.  There is conflicting evidence regarding whether the Veteran meets the diagnostic criteria for a diagnosis of PTSD.  Specifically, VA treatment records from multiple VA physicians indicate that the Veteran meets the diagnostic criteria for a diagnosis of PTSD.  Treatment records by those providers, specifically Dr. T.R., Ph.D., noted various stressors, including exposure to incoming Scud missiles and fear of chemical attack.  By contrast, a November 2007 VA mental health consultation note and the May 2012 VA PTSD examination indicate that the Veteran did not meet the full criteria for a diagnosis of PTSD.  Affording all benefit of the doubt to the Veteran, the Board finds the Veteran is currently diagnosed with PTSD.  

The Veteran's service treatment records do not reveal any diagnosis of, or treatment for, any acquired psychiatric disorder during service.  However, the Board notes that some of the Veteran's STRs may be missing.  Specifically, the Veteran's August 1991 Medical Examination for Separation Statement Option noted that a portion of the Veteran's records had been lost.  Moreover, an October 2009 memorandum indicated that that the Department had provided all available records and that no further records existed.  

With regard to an in-service event, the Veteran has reported various in-service traumatic events including being exposed to Scud missile attacks, chemical alarms, friendly fire, engaging in firefights with the enemy, seeing dead combatants, and being near a mass grave.  

On his Gulf War Registry Code Sheet the Veteran the Veteran indicated that he never went on a combat patrol or any other very dangerous duty assignment, that none of people in his unit were killed or wounded, that he never saw anyone hit by outgoing or incoming rounds, and that he was never in danger of being injured or killed.  However, the Veteran also reported that he was under enemy fire, including Scuds, for greater than one week and that he did witness chemical alarms.

A May 1991 Department of the Army Memorandum indicates that the Veteran was assigned to an Aviation Support Battalion and was stationed in an area of Southwest Asia, which was hazardous to his health.  The memorandum further noted that the Veteran should be awarded combat pay.  

An October 2007 VA evaluation record noted that Veteran reported unspecified traumatic experiences during his service in the Persian Gulf and that he had nightmares, flashback, intrusive thoughts, hypervigilance, and depression since leaving the military.  The Veteran's symptoms were noted to be consistent with depression and PTSD related to his combat trauma experiences during the Persian Gulf War.  

With regard to in-service trauma, a November 2007 VA treatment record noted that during deployment the Veteran's location was bombed, that he feared the bombs contained gas agents, and that he was exposed to friendly fire.  The Veteran endorsed recurrent and intrusive recollections of his traumas, recurrent distress dreams, psychological distress to reminders of his trauma, physical reactivity to reminders of his trauma, efforts to avoid thoughts, feelings, conversations, activities, places, or people related to his trauma, and inability to recall imports aspects of his trauma.  He also reported decreased interest in past hobbies, difficulty concentrating, difficulty sleeping, irritability, and angry outbursts.  The Veteran denied occupational and social impairment.  The VA physician noted that Criterion A through E were met, but that the Veteran did not meet Criterion F because he did not have current distress or impairment.  The Veteran was assessed with mild depression.  

In an August 2010 psychology record, Dr. T.R. noted that the Veteran was previously evaluated for PTSD in November 2007, but had minimized his symptoms because he was embarrassed.  It was noted that the Veteran did indeed have relational strain with his spouse.  The Veteran reported that he worked for the city maintaining traffic lights and had used leave due to his PTSD symptoms.  With regard to stressors, the Veteran reported he was exposed to a Scud missile attack, during which he had to put on protective gear because of fear of chemical weapons.  The Veteran also reported engaging in a firefight with the enemy, being caught in friendly fire, and seeing dead bodies.  The examiner indicated that Veteran's response to these stressors included feelings of intense fear and helplessness.  With regard to symptoms, the Veteran reported nightmares, emotional distress, physical reactions, avoidance, loss of interest, detachment, emotional numbing, sleep disturbances, irritability, decreased concentration, hypervigilance, and exaggerated startle response.  The Veteran was diagnosed with chronic PTSD. 

An October 2010 psychiatry record noted that the Veteran was referred for medication management due to persistent symptoms of depression, poor sleep, and anxiety.  The Veteran reported that he had no symptoms prior to his deployment to Desert Storm.  He noted that he served in an aviation unit in combat missions and that during his deployment, a helicopter he was in was attacked; he also reported that on at least one occasion, he saw dead combatants.  The Veteran was diagnosed with PTSD stemming from combat trauma during Desert Storm.

At his May 2012 VA examination, the examiner diagnosed the Veteran with depression NOS, but opined that the Veteran did not meet the full criteria for PTSD.  With regard to stressors, the Veteran reported that during Desert Storm bombs flew overhead very close to him, that alarm sirens would go off and he would become very nervous, and that he had been close to a mass grave.  The examiner indicated that the reported stressors did not meet Criterion A because the Veteran's response did not involve intense fear, helplessness, or horror.  The examiner indicated that the Veteran did not meet Criteria B or C, because he did not persistently re-experience the traumatic event, and had 2 rather than 3 Criterion C avoidance behaviors.  Criterion D, persistent symptoms of increase arousal, was met.  With regard to symptoms, the examiner noted that the Veteran had depressed mood, anxiety, difficulty sleeping, and irritability.  The Veteran stated he used to have combat nightmares, but had none currently.  He also reported that his concentration and memory had decreased and that he had some mild anxiety, which did not rise to the level of panic attacks.  The examiner opined that the diagnosed condition, depression NOS, was at least as likely as not related to the Veteran's active service because the Veteran's depression started during his deployment in a combat area and continued after he returned.  

At his March 2013 hearing, the Veteran testified that during Desert Storm he was exposed to incoming Scud missiles and was ordered to mission operation preparedness level 4, which required him to put on his gas mask and a charcoaled body suit to protect against chemical agents.  The Veteran's wife testified that while the Veteran was deployed during Desert Storm, she received a letter from him stating that he did not think he would make it home and that she should give his enclosed dog tags to his daughter.  

After reviewing all the relevant evidence of record, and after assessing the probative value of that evidence, the Board finds that service connection for an acquired psychiatric disorder, to include depression and PTSD, is warranted.  With regard to depression, the May 2012 VA examiner diagnosed the Veteran with depression and opined that it was at least as likely as not related to active service.  With regard to PTSD, VA treatment records document diagnoses of PTSD that are supported by detailed examination findings.  Additionally, while none of the Veteran's reported stressors have been confirmed, his reported stressors involving exposure to Scud missile attacks and fear of chemical attack are related to a "fear of hostile military or terrorist activity."  Moreover, the Veteran's stressors related to fear of hostile military activity were cited in the VA treatment records as stressors related to the Veteran's PTSD due to traumatic experiences during Desert Storm. 

Based on the forgoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran has PTSD that is related to his fear of hostile military and terrorist activity.  Accordingly, the Board finds that entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is warranted.  38 U.S.C.A. § 5107(b) (West 2014).




Undiagnosed Gastrointestinal Illness

The Veteran claims service connection for gastrointestinal symptoms, including diarrhea, urgency, bloody stool, and constipation, as due to an undiagnosed illness. 

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability which cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1) (2014).  A "Persian Gulf Veteran" is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  Id. 

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2)-(5) (2014). 

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118 (West 2014).  Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B) (West 2014); 38 C.F.R. § 3.317 (2014).  The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2014).

With claims based on undiagnosed illness, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multisymptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117(g) (West 2014); 38 C.F.R. § 3.317(b) (2014).

The Veteran's service personnel record indicates that he was deployed to Saudi Arabia from December 1990 to May 1991.  Accordingly, the Veteran qualifies as a Persian Gulf Veteran.  38 C.F.R. 3.317(e) (2014).

VBA treatment records in June 1991 indicate that the Veteran's father called because the Veteran had ongoing diarrhea and he was concerned it might be related to the Veteran's recent service in the Persian Gulf.  A July 1991 VA treatment record noted that the Veteran was treated for diarrhea without bloody stools, which was assessed as the flu.  

At his August 1997 VA Gulf War examination, the Veteran reported that during his deployment, he was prescribed anti-nerve agent medication, after which he experienced nausea and muscle twitching.  He also noted exposure to burning feces and oil, and Scud missile explosions.  With regard to current symptoms, he reported a history of diarrhea two months ago, accompanied by fever and joint pain.  He noted that he sought treatment at the VA and took Tylenol and diarrhea medication, and that his symptoms went away.  Abdominal examination revealed no hepatosplenomegaly, masses, tenderness, or abnormal bowel sounds.  The Veteran reported that after bowel movements, he saw blood on the toilet paper, but occult blood testing was negative.  

An August 1997 social work note also documented the Veteran's report concerning side effects he experienced after taking anti-nerve agent pills.  

An April 1998 VA examination report noted that the Veteran reported that during his service in the Persian Gulf he had episodes of diarrhea, which occurred approximately every two months and lasted on average one day.  He stated that during deployment, he was exposed to different types of fumes and he had taken anti-nerve agent pills.  He noted that the diarrhea episodes continued after his deployment, but had increased in severity and frequency in 1996.  He also noted occasional rectal bleeding, which occurred every month or two, when he was constipated.  He denied weight loss, decreased appetite, abdominal cramping or pain, nausea or vomiting.  Upon physical examination, the Veteran had no abdominal masses, tenderness, organomegaly, costovertebral angle tenderness, or inguinal hernias.  Rectal examination revealed normal sphincter tone and no bowel wall abnormality.  The Veteran's occult blood study was negative.  Additionally, the Veteran's colon air contrast films were unremarkable.  The Veteran was diagnosed with diarrhea due to undiagnosed illness by history.  An addendum report dated in August 1998 noted that the Veteran's barium enema and stool tests for ova and parasites were negative.  

An October 2007 VA treatment record noted that the Veteran reported that he experienced night sweats and diarrhea.  He attributed his symptoms to anticholinergic pills he took during Desert Storm.  He noted that he had sought VA treatment after his discharge but was frustrated with VA's response and had not sought further evaluation.  At an October 2007 psychiatric evaluation, the Veteran reported gastrointestinal disturbances, including abdominal pain, diarrhea, occasional incontinence, and bloody stool.  

VA treatment records in July 2010, September 2010, and December 2010 noted that the Veteran denied any current abdominal pain, diarrhea, or rectal bleeding.  A March 2012 VA treatment record also noted that the Veteran denied abdominal pain, nausea, or vomiting.  Upon examination, the Veteran's abdomen was mildly protuberant, non-tendered, and had normal bowel sounds.  

At his April 2012 VA examination, the Veteran reported that he had diarrhea approximately once a month.  The examiner noted however that the Veteran did not describe symptoms of abnormal stool consistency, but instead described difficulty with urgency.  Specifically, the Veteran reported that when he needed to have a bowel movement he could not wait, otherwise there was a risk that he would soil himself.  The Veteran attributed these symptoms to nerve agent pills he took during Desert Storm.  The examiner stated that physical examination of the Veteran was normal and that a review of his records did not demonstrate any complaints of significant gastrointestinal symptoms.  The examiner noted that VA treatment records in December 2010 and March 2012 noted that the Veteran denied any abdominal pain, diarrhea, or rectal bleeding.  The examiner indicated that the Veteran did not now have or ever have any stomach or duodenum condition.  The examiner explained that no diagnosis was warranted because there were not objective findings to support a diagnosis.  

At his March 2013 hearing, the Veteran testified that during his deployment he developed diarrhea, muscle twitches, a running nose, headaches, and stomach cramps after taking the prescribed anti-nerve agent pills.  With regard to current symptoms, the Veteran reported that since he returned from deployment in 1991 he had intermittent diarrhea and bloody stools.  The Veteran's wife testified that during his deployment the Veteran wrote her and told her that he had side effects from his anti-nerve agent pills.  She also testified that the Veteran had a lot of rectal bleeding and diarrhea.  She stated that the Veteran got so bad that he could not walk because his bottom was so sore.  She also noted that when his gastrointestinal symptoms were bad, he could not even go to the store without running the risk of soiling himself.  

After a review of the record, the Board finds that service connection for an undiagnosed illness manifested by gastrointestinal symptoms is warranted.  The Veteran alleges that he experienced gastrointestinal problems during service and that these problems have continued up until the present.  The Veteran's wife also testified that the Veteran experienced intermittent diarrhea, urgency, constipation, bloody stools, and difficulty with fecal urgency since his return from the Persian Gulf.  As they reported symptoms that are capable of lay observation, the Veteran and his wife are competent to identify and report the Veteran's ongoing symptoms.  Additionally, their reports are partially corroborated by VA treatment records dated in June and July 1991, which noted that the Veteran had ongoing diarrhea.  While the July 1991 treatment record attributed the Veteran's diarrhea to the flu, there is competent and credible evidence that the Veteran's gastrointestinal symptoms remained an intermittent problem.  Moreover, after colon air contrast films, occult blood, and stool were negative for any identifiable etiology, the April 1998 VA examiner diagnosed the Veteran with diarrhea due to undiagnosed illness by history.  The record, including the April 2012 VA examination report, fails to identify any diagnosable gastrointestinal disorder to account for the Veteran's symptoms.  

As the evidence of record indicates that the Veteran has experienced ongoing gastrointestinal symptoms, including diarrhea, urgency, bloody stools, and constipation, of an unknown etiology for a period greater than six months, the Board finds that service connection for an undiagnosed illness is warranted.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2014).


ORDER

New and material evidence having been received; the claim of entitlement to service connection for depression is reopened.

New and material evidence having been received; the claim of entitlement to service connection for diarrhea and blood in stool are reopened.

Entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD, is granted.  

Entitlement to service connection for an undiagnosed illness, manifested by diarrhea, bloody stools, and constipation, is granted.


______________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


